                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

MELANIE O.,                                       §
                                                  §
                Plaintiff,                        §
                                                  §
         v.                                       §           No. 3:16-cv-44-B-BN
                                                  §
NANCY A. BERRYHILL,                               §
Acting Commissioner of Social Security            §
Administration,                                   §
                                                  §
                Defendant.                        §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

         After making an independent review of the pleadings, files, and records in this case and of

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated May

5, 2019, the Court finds that the Findings, Conclusions, and Recommendation of the Magistrate

Judge are correct, and they are accepted as the Findings, Conclusions, and Recommendation of the

Court.

         IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted.

         SO ORDERED this 20th day of June, 2019.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
